Case 1:19-cv-01027-ABJ Document11 Filed 05/28/19 Page 1 of 1

 

 

 

CO 939
Rev. 9/2017
UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA
NATHANIEL FELBER,, et al
Plaintiff(s)
VS. Civil Action No.: _19-ev-01027-ABJ
ISLAMIC REPUBLIC OF IRAN
Defendant(s)
CERTIFICATE OF MAILING
[hereby certify under penalty of perjury, thaton the 28  dayof May ,20 19 ,
I mailed:
1. [_] One copy of the summons and complaint by registered mail, return receipt requested , to
the individual of the foreign state, pursuant to the provisions of FRCP 4(f)(2)(C)(ii).
2. One copy of the summons, complaint and notice of suit , together with a translation of each into

the official language of the foreign state, by registered mail, return receipt requested , to the head of
the ministry of foreign affairs, pursuant to the provisions of 28 U.S.C. § 1608(a)(3).

3. [] Two copies of the summons, complaint and notice of suit , together with a translation of each
into the official language of the foreign state, by certified mail, return receipt requested , to the
U.S. Department of State, CA/OSC/L, SA-17, 10" Floor, Washington, DC 20522-1710, ATTN:
Director of Overseas Citizens Services, pursuant to the provisions of 28 U.S.C. § 1608(a)(4).

4. [_] One copy of the summons and complaint , together with a translation of each into the official

language of the foreign state, by registered mail, return receipt requested , to the agency or
instrumentality of the foreign state, pursuant to 28 U.S.C. § 1608(b)(3)(B).

ANGELA D. CAESAR, CLERK

By: /s/Jackie Francis
Deputy Clerk

 
